DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 10/16/21 (“Amend.”), in which: claims 1 and 11 are amended; new claims 19 and 20 are added; and the rejection of the claims are traversed.  Claims 1 and 11 are currently pending an Office action on the merits as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Publication 2018/0074614) in view of Ma (US Publication 2014/0184944), Lee (US Publication 2018/0173923), Kimura (US Publication 2017/0053600) and in further view of Yang (US Publication 2017/0090634).
Regarding independent claim 1, Hiraga teaches a display device, comprising:
a substrate (Fig. 3, substrate 10);
a light-emitting diode disposed on the substrate (Hiraga teaches of having a pixel electrode, 300 corresponding to an OLED, 500 (light-emitting diode, [0046]).  The OLED is disposed on a substrate, 10);
 an insulating layer disposed on the light-emitting diode; and (The light-emitting element is covered by an insulating protection layer, 603 ([0047].  See also Fig.3).
a touch electrode disposed on the insulating layer, (Touch electrode, 803 disposed on the conductive electrode. [0033], Fig. 3 and insulating protection layer, 603);
Although Hiraga teaches of having a touch electrode, Hiraga does not explicitly teach:
and comprising a undulating edge in a top view; and
However, in the same field of endeavor, Ma discloses of having conductive electrodes, 202 which can also be used as touch electrodes [0044].  As illustrated in Figs. 3/5/6, each electrode, 202/302 has a plurality of openings between portions, 2021 of the conductive electrode, 202/302 and also have an undulated edge (rising and falling) portion at each end and see in the top view of Figs. 2/5.  Overall, Ma is disclosing that a conductive electrode and/or touch electrode can have an undulating edge with openings as in seen in a top view.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the touch electrode of Hiraga to have an undulating edge and comprise a plurality of openings, as disclosed by Ma to provide a display device with a touch sensing function.
a conductive electrode disposed on the insulating layer…..wherein the insulating layer comprises a first portion and a second portion adjacent to the first portion, the first portion and the conductive electrode are overlapped, the second portion and the conductive electrode are not overlapped, and a thickness of the second portion is greater than a thickness of the first portion (Hiraga teaches of having conductive electrodes 801 ([0035]) which are used as part of a detecting element ([0048]).  Fig. 3 illustrates the conductive electrode, 801 disposed on insulating layer, 603.  Wherein the insulating layer has a first portion and a second portion.  The first portion is where the conductive electrode overlaps the insulating layer and a second portion where the conductive electrode does not overlap the insulating layer.  The second portion, as illustrated in Fig. 3 is thicker than the first portion).

….and electrically connected to the…. to a pixel electrode
However, in the same field of endeavor, Lee discloses of having a light detection touch sensor, wherein a conductive electrode is electrically connected to both a touch sensing portion and a pixel electrode used for display driving.  See Fig. 3B and [0109-0115, 0120-0125].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display which has a conductive electrode used for touch sensing and a pixel electrode which is electrically connected to the light-emitting diode, as taught by Hiraga; to include the feature of having a conductive electrode electrically connected to and used for touch sensing and electrically connected to the pixel electrode, as disclosed by Lee to provide a display which does not require a separate finger-print sensor ([0128]).
a conductive electrode disposed on the insulating layer, and electrically connected to the light-emitting diode (The combination of Hiraga and Lee provide a conductive electrode which has a dual purpose of touch and display driving and is disposed on an insulating layer.  The conductive electrode is also electrically connected to the light-emitting diode via the pixel electrode).
Although the combination of Hiraga and Lee disclose using a common electrode for connecting to a display element and used for touch sensing, they do not appear to explicitly disclose:
a conductive electrode disposed on the insulating layer and extending through the insulating layer to electrically connect to the light-emitting diode
However, in the same field of endeavor, Kimura discloses of having an insulating layer comprising an insulator, 4815.  The insulating layer is considered the horizontal layer containing the insulator.  Wherein a conductive electrode (counter electrode), 4817 is located on the insulating layer, 4815 and extends through the insulating (horizontal) layer to electrically connect to the light-emitting element, 4818, which can be an LED or OLED ([0004]).
a conductive electrode disposed on the insulating layer and extending through the insulating layer to electrically connect to the light-emitting diode, as disclosed by Kimura to provide a light-emitting element.
The combination of Hiraga, Lee and Kimura do not explicitly disclose:
and at least a portion of the conductive electrode is in contact with the insulating layer
However, in the field of touchscreen displays, Yang illustrates in Fig. 8 of having an insulating layer, 170 (which comprises three layers of inorganic/organic sealing films, [0076]) which contacts the touch electrodes, TL1/TL2 and wherein the conductive electrode overlap an area where the insulating layer thickness is smaller.
The combination of Hiraga/Lee/Kimura disclose a base process/product of a touchscreen display which comprises an insulating layer which has different thickness portions and wherein a conductive electrode overlaps the insulating layer in the smaller thickness portions which the claimed invention can be seen as an improvement in that the device has a smaller size.  Yang teaches a known technique of a touchscreen display which has an insulating layer contacting touch electrodes (conductive electrode) that is comparable to the base process/product.
Yang’s known technique of as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Hiraga/Lee/Kimura and the results would have been predictable and resulted in the touchscreen display having an insulating layer with different thicknesses and wherein a conductive electrode overlaps and contacts the smaller thickness portion which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, wherein:
a top surface of the second portion is higher than a top surface of the light-emitting diode (See Fig. 3.  The top surface of the second portion of insulating layer, 603 is higher than the light-emitting element, 500).
Regarding dependent claim 3, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, wherein:
the conductive electrode comprises a plurality of openings (In one example, Ma discloses of having conductive electrodes, 202 located on a protect layer, 207 (Fig. 4) and located on a substrate, 201 (Fig. 2). As illustrated in Fig. 3, each electrode, 202 has a plurality of openings between portions, 2021 of the conductive electrode, 202 and also have an undulated edge (rising and falling) portion at each end. Furthermore, the conductive electrode is electrically connected to the light-emitting unit ([0044-0045]).  Ma also discloses a pixel electrode, 205).
Regarding dependent claim 4, Hiraga, as modified by Ma, Lee, Kimura, Yang and Ma, discloses the display device according to claim 3, wherein:
an area of one of the plurality of openings is less than an area of the light-emitting diode (The combination of references each have a pixel electrode as part of the light-emitting unit.  Ma illustrates in Fig. 3 that an opening of one of the plurality of openings is less than the size of the pixel electrode.  Therefore, in the combination of Hiraga (Fig. 3) and Ma (Fig. 3), the pixel electrode is part of the light-emitting diode (OLED).  Therefore, an area of one of the openings would be less than an area of the light-emitting diode. See also pixel electrode size in relation to overall diode size in Hiraga, Fig. 3).
Regarding dependent claim 5, Hiraga, as modified by Ma, Lee, Kimura, Yang and Ma, discloses the display device according to claim 3, wherein:
the conductive electrode further comprises an undulating edge (See Ma, in claim 3. Fig. 3).
Regarding dependent claim 9, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, wherein:
the conductive electrode comprises a common electrode, a touch electrode, or a combination thereof (Hiraga indicates that the conductive electrode is used for touch sensing ([0033]) and Lee discloses the conductive electrode is used in both touch and display driving).
Claim 11 is has similar limitations to claim 1 and is rejected in the same manner.  Claim 11 additionally recites a plurality of light-emitting diodes, a plurality of touch electrodes and a plurality of conductive electrodes which is taught by Hiraga in relation to Figs. 2/3, [0032].  Lee illustrates a plurality of conductive electrodes used for display and touch driving.  Therefore, the combination of references discloses ….and electrically connected to the plurality of light-emitting diodes).
Claim 12 has similar limitations to claim 2 and is rejected in the same manner.
Claim 13 has similar limitations to the combination of claims 3 and 4 and is rejected in the same manner according to claims 3 and 4 in light of the rejection of claim 11 (plurality of).
Claim 14 has similar limitations to claim 5 and is rejected in the same manner in light of the rejection of claim 13 (plurality of).
Claim 17 has similar limitations to claim 9 and is rejected in the same manner in light of the rejection of claim 11 (“plurality of”).
Claims 6-8, 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Publication 2018/0074614) in view of Ma (US Publication 2014/0184944), Lee (US Publication 2018/0173923), Kimura (US Publication 2017/0053600), Yang (US Publication 2017/0090634) and in further view of Kwon (US Publication 2016/0358989).
Regarding dependent claim 6, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, further comprising:
Although Hiraga illustrates conductive lines which are considered the portion connecting the conductive electrodes in the display area, D1 to controlling/detecting circuitry (930, 915, 905, etc) outside the display area (See Fig. 11) and wherein the conductive lines are located on a substrate, Hiraga does not explicitly teach:
a conductive line disposed on the substrate and electrically connected to the light-emitting diode by the conductive electrode wherein the conductive line comprises an undulating edge, wherein the conductive line has an extending length,
However, in the field of displays, Kwon discloses of having conductive lines disposed
on the substrate (Fig. 2B) which are used to provide electrical interconnections to various components within the display ([0075]). In [0076], Kwon teaches that the lines are used to connect to pixel TFTs, gate and data lines, touch sensor electrodes, fingerprint sensor electrodes, pressure sensor electrodes and to interconnect pixels.  “A conductive line broadly refers to a conductive path for transmitting any type of electrical signals, power and/or voltage from one point to another point in a flexible display.”  In [0047], Kwon teaches that pixel light is created by OLEDs.  Therefore, the conductive lines connecting to pixels would be electrically connected to light-emitting diodes.  In Figs. 7/8A illustrates different examples of the conductive liens which have an undulating edge and a plurality of openings.  In one example, Kwon illustrates in Fig. 2B of a line having an extending length. Additionally, Kwon teaches that the conductive lines sit on an insulating (base layer), 106 ([0049], Fig. 5A.
Hiraga/Lee discloses a base process/product of a display having conductive lines which connect to conductive electrodes which the claimed invention can be seen as an improvement in that the conductive lines transmit/receive signals between the conductive electrodes and controlling/detecting circuitry.  Kwon teaches a known technique of using conductive lines to transmit signals/power/voltage to any point within a display, including pixels that is comparable to the base process/product.
Kwon’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Hiraga/Lee and the results would have been predictable and resulted in a conductive line which is disposed on the substrate and electrically connected to the light-emitting diode by the conductive electrode wherein the conductive line comprises an undulating edge, wherein the conductive line has an extending length and results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Hiraga, Lee, Kimura, Yang and Kwon do not explicitly teach:
and the extending length is greater than or equal to half of a first distance and is less than or equal to the first distance, 
However, in [0032] and in reference to Figs. 1A/1B/2B, Kwon teaches that bending areas can extend in either vertical, horizontal and diagonal direction and can occur in the mid-area of the central portion.  In 2B, Kwon illustrates that the conductive lines having an undulating edge occur in the whole bending portion, therefore, a bend occurring in the mid-area, would cause a greater bend area and would cause the undulating conductive line to extend in a much longer direction, including at least a half of a distance of an extending length.  Overall, in [0032], Kwon is generally teaching that the length of the undulating edge is a design choice and is dependent on the location of the bending of the flexible display. 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the device Hiraga and Kwon to include the feature of having a conductive line with an undulating edge equal to or greater than half of a first distance and less than or equal to a first distance, to provide a flexible display which provides conductive lines able to withstand bending stress for reliable operation of the flexible display ([0013]).
wherein the first distance is between a first edge and a second edge opposite to the first edge of the substrate (A first distance is between a first and second edge of the conductive line illustrated in Fig. 2 and the second edge is opposite to a side of a first edge of a substrate (support layer) illustrated in Fig. 2A).
Regarding dependent claim 7, Hiraga, as modified by Ma, Lee, Kimura, Yang and Kwon, discloses the display device according to claim 6, wherein:
the conductive line further comprises a plurality of openings, one of the plurality of openings is directly located between the conductive electrode and another conductive electrode which is directly adjacent to the conductive electrode in a plane view (Using the teachings of Kwon as outlined in claim 6, wherein Kwon discloses that the conductive lines (having a plurality of openings) as illustrated in Fig. 2B can connect to touch sensors (conductive electrodes as taught by Hiraga), conductive lines connecting to conductive electrodes (Hiraga, Fig. 11) and the conductive electrodes being directly adjacent to each other as illustrated by Hiraga in Figs. 2/11; the combination of Hiraga, Lee and Kwon provides a conductive line having a plurality of openings directly located between two conductive electrodes which are directly adjacent to each other in a plan view.  Replacing the conductive line portions in Fig. 11 of Hiraga with the conductive lines of Kwon in Fig. 2B provides the above limitations as the use of having conductive lines connected to conductive electrodes and conductive lines having a plurality of openings is known in the art.
Regarding dependent claim 8, Hiraga, as modified by Ma, Lee, Kimura, Yang and Kwon, discloses the display device according to claim 6, wherein:
the insulating layer further comprises a third portion and a fourth portion adjacent to the third portion, the third portion and the conductive line are overlapped, the fourth portion and the conductive line are not overlapped, and a thickness of the third portion is greater than a thickness of the fourth portion (Kwon further discloses  in Fig. 5A which illustrates the conductive line, 120 over a third portion of the base layer and not over a fourth portion, wherein the third portion is thicker than a fourth portion).
Regarding dependent claim 10, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, further comprising:
Although Hiraga illustrates conductive lines which are considered the portion connecting the conductive electrodes in the display area, D1 to controlling/detecting circuitry (930, 915, 905, etc) outside the display area (See Fig. 11) and wherein the conductive lines are located on a substrate, Hiraga does not explicitly teach:
a conductive line disposed on the substrate, wherein the conductive line is electrically connected to the light-emitting diode by the conductive electrode, the conductive electrode comprises a plurality of openings, at least one of the plurality of openings has a shape, and the shape has a first curved portion.
However, in the field of displays, Kwon discloses of having conductive lines disposed
on the substrate (Fig. 2B) which are used to provide electrical interconnections to various components within the display ([0075]). In [0076], Kwon teaches that the lines are used to connect to pixel TFTs, gate and data lines, touch sensor electrodes, fingerprint sensor electrodes, pressure sensor electrodes and to interconnect pixels.  “A conductive line broadly refers to a conductive path for transmitting any type of electrical signals, power and/or voltage from one point to another point in a flexible display.”  In [0047], Kwon teaches that pixel light is created by OLEDs.  Therefore, the conductive lines connecting to pixels would be electrically connected to light-emitting diodes.  In Figs. 7/8A illustrates different examples of the conductive liens which have a plurality of openings and a shape with a first curved portion. 
Hiraga/Lee disclose a base process/product of a display having conductive lines which connect to conductive electrodes which the claimed invention can be seen as an improvement in that the conductive lines transmit/receive signals between the conductive electrodes and controlling/detecting circuitry.  Kwon teaches a known technique of using conductive lines to transmit signals/power/voltage to any point within a display, including pixels that is comparable to the base process/product.
Kwon’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Hiraga/Lee and the results would have been predictable and resulted in a conductive line which is disposed on the substrate and electrically connected to the light-emitting diode by the conductive electrode wherein the conductive line comprises has a plurality of openings and a shape with a first curved portion and results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Claim 15 has similar limitations to the combination of claims 6 and 7 and is rejected in the same manner in light of the rejection of claim 11 (“plurality of”).
Claim 16 has similar limitations to claim 6 and is rejected in the same manner in light of the rejection of claim 11 (“plurality of”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Publication 2018/0074614) in view of Ma (US Publication 2014/0184944), Lee (US Publication 2018/0173923), Kimura (US Publication 2017/0053600), Yang (US Publication 2017/0090634) and in further view of Jeon (US Publication 2018/0247985).
Regarding dependent claim 18, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, wherein:
Hiraga illustrates in the combination of Figs. 2/3 of having light emitting regions LA-R, LA-G, LA-B (Fig.2) which are considered pixels ([0034]) and are represented by the light-emitting diode dimensions illustrated in Fig. 3.  Therefore, Hiraga teaches that the size of the light-emitting diode is the same as the pixel region.  However, Hiraga does not explicitly teach:
the plurality of light-emitting diodes are disposed in the curved portion and a non-curved portion, and a dimension of at least one of the plurality of the light-emitting diodes in the curved portion is smaller than a dimension of at least one of the plurality of the light-emitting diodes in the non-curved portion.
However, in the field of bendable displays, Jeon discloses in relation to Fig. 8 of having pixels located in the bending regions, BA1 and BA2, which have a different (smaller) dimension than specific pixels located in a non-bending region, FA.
The combination of references discloses a base process/product of a display which has pixel size related to the dimensions of the light-emitting diode which the claimed invention can be seen as an improvement in that the display uses OLED for light.  Jeon teaches a known technique of a bendable display which has light-emitting units (pixels) located in bendable areas of the display that are smaller than pixels located in a non-bendable area of the display, that is comparable to the base process/product.
Jeon’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of the combination of references and the results would have been predictable and resulted in the display of the combination of references to have light-emitting diodes which have a smaller dimension than specific pixels located in a non-bendable area and providing a bendable display, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Publication 2018/0074614) in view of Ma (US Publication 2014/0184944), Lee (US Publication 2018/0173923), Kimura (US Publication 2017/0053600), Yang (US Publication 2017/0090634) and in further view of Konvisser (hereinafter “Kon” (US Publication 2014/0002370).
Regarding dependent claim 19, Hiraga, as modified by Ma, Lee, Kimura and Yang, discloses the display device according to claim 1, but do not explicitly disclose, further comprising:
a conductive line disposed having a neck portion, wherein the neck portion is narrower than other portions of the conductive line
However, in the field of touch displays, Kon discloses having a conductive line, 20, which has a curved neck portion that is more narrow than other portions of the conductive line.  See Fig. 4, portions, 24.
The combination of references disclose a base process/product of a display device which the claimed invention can be seen as an improvement in that the display device incorporates touch sensing.  Kon teaches a known technique of using a conductive line having a neck portion which is curved and narrower than other portions of the conductive line that is comparable to the base process/product.
Kon’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of the combination of references and the results would have been predictable and resulted in the display device further comprising a conductive line having a narrow neck portion which is also curved, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 20, Hiraga, as modified by Ma, Lee, Kimura, Yang and Kon, discloses the display device according to claim 19, further comprising:
a curved portion, wherein the neck portion is disposed corresponding to the curved portion (See teachings of Kon in claim 19).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693